Case: 2:20-cv-01385-MHW-EPD Doc #: 116 Filed: 03/16/20 Page: 1 of 2 PAGEID #: 1974



                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



 Steve Snyder-Hill, et al..

              Plaintiffs,


       V.                                        Civil Action 2:18-cv-736


                                                Judge Michael H. Watson
 The Ohio State University,
                                                Magistrate Judge Deavers
              Defendant.

                                      ORDER

       Plaintiff John Doe 22 moves the Court to sever his claims from this case so

 he can pursue his claims Individually. Mot., EOF No. 79. He also moves to

 substitute Richard W. Schulte and the firm Wright &Schulte, LLC as counsel of

 record In place of present counsel Scott E. Smith and Brian R. Noethllch with the

 firm Scott Elliot Smith, LPA; Adele P. KImmel with Public Justice, P.C.; and

 Debra Greenberger and Mann M. Maazel with Emery Celll Brinckerhoff &Abady

 LLP. Finally, he moves to file an Amended Complaint. The Court previously

 denied this motion temporarily during mediation. However, upon

 reconsideration thereof. It now GRANTS John Doe 22's motion.

       The clerk Is DIRECTED to (1) assign a new Individual case number for

 John Doe 22; (2) mark this new case as related to the original action and assign

 Itto the undersigned DistrictJudge; and (3) copy and transfer all filings from the
Case: 2:20-cv-01385-MHW-EPD Doc #: 116 Filed: 03/16/20 Page: 2 of 2 PAGEID #: 1975



 original action to the docket of the new case. Plaintiff must pay the requisite

 filing fee within fourteen (14) days of this order.

       IT IS SO ORDERED.



                                          MICHAEL H. WATSON, JUDGE
                                          UNITED STATES DISTRICT COURT
